Citation Nr: 1326661	
Decision Date: 08/21/13    Archive Date: 08/29/13

DOCKET NO.  11-12 718	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUES

1. Entitlement to an effective date earlier than November 19, 2009, for a rating of 70 percent for posttraumatic stress disorder with somatoform disorder due to right inguinal herniorrhaphy (PTSD).

2. Entitlement to effective date earlier than November 19, 2009, for a total disability rating due to individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Theodore C. Jarvi, Attorney


ATTORNEY FOR THE BOARD

A.E.H. Gibson, Associate Counsel


INTRODUCTION

The Veteran had active duty service from August 1966 to August 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from October 2009, December 2009, February 2010, and March 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Honolulu, Hawaii.

Review of the Virtual VA paperless claims processing system does not reveal additional documents pertinent to the claim.

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

These matters require additional development. Specifically, it does not appear that attempts have been made to obtain all of the Veteran's VA treatment records. In June 2008, the Veteran faxed copies of VA treatment records from the Battle Creek VAMC, dated April 11, 2008, and from the Ann Arbor VAMC, one dated on May 23, 2008, and one signed on October 29, 2007. These records are incomplete. Further, they suggest the Veteran was hospitalized at the Battle Creek VAMC due to his PTSD in March or April 2008. In addition, the report of his May 2008 VA mentions treatment the Veteran received at both of these VAMCs, including a psychiatric evaluation, in 2007.

The Veteran is in receipt of disability benefits from the Social Security Administration (SSA). Although the SSA award letter and decision is contained in the claims file, the underlying evidence appears to be incomplete. 

Accordingly, the case is REMANDED for the following action:

1. Ask the Veteran if he has received any VA, non-VA, or other medical treatment for his PTSD that is not evidenced by the current record. Provide the Veteran with the necessary authorizations for the release of any non-VA treatment records not currently on file. Obtain these records and associate them with the claims folder. Specifically obtain records of any outpatient and inpatient treatment from the Battle Creek and/or Ann Arbor VAMCs, and any updated treatment records from the Honolulu VAMC since October 2009. If the records are not obtainable (or none exist), the Veteran should be notified and the record clearly documented.

2. Obtain a copy of the evidence used by the Social Security Administration in its disability award to the Veteran. IF THESE RECORDS ARE CONTAINED IN THE COMPACT DISC OF RECORD, THE FILE MUST BE TRANSCRIBED. If the records are not obtainable, the Veteran should be notified and the record clearly documented.

3. Following completion of the above directives, and after undertaking any additional development deemed necessary, review the entire record and readjudicate the claims. 

THE RO'S ATTENTION IS CALLED TO 38 C.F.R. § 3.156(b), PROVIDING THAT NEW EVIDENCE  RECEIVED PRIOR TO THE EXPIRATION OF THE APPEAL PERIOD, OR PRIOR TO THE APPELLATE DECISION IF A TIMELY APPEAL HAS BEEN FILED, WILL BE CONSIDERED AS HAVING BEEN FILED IN CONNECTION WITH THE CLAIM WHICH WAS PENDING AT THE BEGINNING OF THE APPEAL PERIOD. 38 C.F.R. § 3.156(b),

If the appeal is denied, provide the Veteran and counsel with a supplemental statement of the case (SSOC) and allow an appropriate period of time for response. Thereafter, return the claims file to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


